Citation Nr: 0527001	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan in which the RO denied the 
benefit sought on appeal.  The veteran, who had active 
service from October 1955 to October 1958, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.

In several statements, the veteran makes reference to both of 
his ears.  His representative also refers to a bilateral ear 
condition in his July 2005 informal hearing presentation.  As 
only the left ear is under consideration in this appeal, the 
issue of service connection for a right ear disorder is 
referred to the RO for all appropriate action.  


REMAND

A preliminary review of the record with regard to the 
veteran's service connection claim for left ear hearing loss 
discloses a need for further development prior to final 
appellate review.  The record shows that the veteran filed an 
application for compensation in February 2003 for hearing 
loss that purportedly occurred in 1957.  In April 2003, the 
RO requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  In June 2003, the NPRC replied that the veteran's 
service medical records were presumably destroyed by a fire 
that took place at the NPRC Headquarters in July 1973.  The 
NPRC indicated in its reply that if the veteran could provide 
information regarding the nature of his injury and any 
hospitalization information along with the veteran's unit 
information, month and year, NPRC could make a sick and/or 
morning report search for records.   

The record reflects that in April 2003, the RO notified the 
veteran of the Veteran's Claims Assistance Act (VCAA) and 
provided the veteran with three forms: (1) a VA Form 21-4142 
"Authorization for Release of Information" for any non-VA 
Medical Center, (2) a VA Form 21-4138 "Statement of the 
Case" form for which the veteran was asked to provide the 
approximate dates and location of treatment at any VA Medical 
Center and (3) an NA Form 13055 "Request for Information 
Needed to Reconstruct Medical Data."  The veteran completed 
the VA Form 
21-4142 and the VA Form 21-4138.  Although the file does not 
contain the NA Form 13055, the veteran appears to have 
provided that information in the VA Form 
21-4142, specifically the locations he received medical 
treatment while in service for an ear infection.  The record 
is unclear as to whether the completed VA Form 
21-4142 was transmitted to the NPRC.  

In a January 2004 rating decision, service connection for 
left ear hearing loss was denied in the absence of service 
medical records showing that the veteran's hearing loss was 
caused by or aggravated during service.  The rating decision 
made no reference to the veteran's VA Form 21-4142 or NA Form 
13055.

In a July 2005 Informal Hearing Presentation, the veteran's 
representative asserted that the claim should be remanded for 
additional development since the veteran provided specific 
information about where and when he received medical 
treatment for his ear condition in service and the VA did not 
attempt to obtain those records.  The representative also 
requested that the veteran be afforded a new VA examination. 

When service medical records are presumed destroyed, the VA 
is obligated to search for alternative forms of medical 
records.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
United States Court of Appeals for Veterans Claims (the 
"Court") has held that in cases where the veteran's service 
medical records are unavailable, through no fault of the 
veteran, there is a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, pgs 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Because the record 
is unclear as to whether a search of secondary sources was 
made in regards to the veteran's VA Form 21-4142 responses, 
the Board finds that it is appropriate to remand this case so 
that the RO can ensure that a search has been made of 
secondary sources for additional service medical records. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C. (AMC), and 
the VA will notify the veteran if further action on his part 
is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should complete the 
development of the evidence in regards to 
any missing service medical records in 
accordance with the applicable VA 
procedure.  This should include an 
attempt to secure any available service 
medical records of the veteran through 
official channels and through searches of 
secondary sources.  The veteran should be 
afforded the opportunity to complete 
another NA Form 13055.  Upon receiving a 
completed NA Form 13055, or by utilizing 
the information on the veteran's May 2003 
VA Form 21-4142 if the veteran fails to 
submit a completed NA Form 13055, the RO 
should attempt to obtain documentary 
evidence confirming that the veteran 
developed an ear infection for which he 
was hospitalized in Japan during the 
summer of 1957.  
As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. 3.159(c)(2), the RO should 
continue its efforts to locate such 
records until it is reasonably certain 
that such records do not exist and that 
further efforts to obtain those records 
would be futile.  The veteran should be 
notified of the RO's attempts to locate 
his service medical records from his 
active duty service, as well as any 
further actions to be taken.  

2.  If the RO is able to obtain the 
medical records discussed in paragraph 
one, the RO should review the claims 
file, taking into consideration all 
evidence, to determine whether the record 
contains sufficient medical evidence to 
make a decision on the claim.  If the 
record does not contain sufficient 
medical evidence to make a decision on 
the claim, the RO should afford the 
veteran a VA examination or obtain a 
medical opinion to answer any medical 
questions presented by the veteran's 
claim.

When the development requested has been completed, the 
veteran's claim should again be reviewed by the RO on the 
basis of the additional evidence.  If the benefit sought is 
not granted, the veteran and his representative should be 
furnished a supplemental statement of the case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






